Blackburn, Judge.
In Employees Retirement System of Ga. v. Evans, 211 Ga. App. 448 (439 SE2d 690) (1993), we reversed the trial court’s grant of summary judgment for the reasons stated therein. The Supreme Court reversed our judgment in Evans v. Employees’ Retirement System of Ga., 264 Ga. 729 (450 SE2d 195) (1994). Accordingly, our judgment in *178this case is vacated and the judgment of the Supreme Court is made the judgment of this court.
Decided January 31, 1995.
Michael J. Bowers, Attorney General, Jeffrey L. Milsteen, Susan L. Rutherford, Senior Assistant Attorneys General, for appellant.
Chilivis & Grindler, Nickolas P. Chilivis, John K. Larkins, Jr., for appellee.
G. Stephen Parker, Joshua R. Kenyon, amici curiae.

Judgment reversed.


Smith and Ruffin, JJ., concur. McMurray, P. J., and Johnson, J., disqualified.